[Cite as State v. Philpotts, 2019-Ohio-2911.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                        :

                 Plaintiff-Appellee,                  :
                                                               No. 107374
                 v.                                   :

DELVONTE PHILPOTTS,                                   :

                 Defendant-Appellant.                 :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 18, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-17-619945-A


                                                Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kevin R. Filiatraut and Christopher D.
                 Schroeder, Assistant Prosecuting Attorneys, for appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender,
                 Robert Blanshard McCaleb, Assistant Public Defender, for
                 appellant.


MICHELLE J. SHEEHAN, J.:

                   Delvonte Philpotts appeals from his conviction of having weapons

while under disability. R.C. 2923.13(A)(2) prohibits a person under indictment for

a felony offense of violence from acquiring, having, carrying, or using any firearm.
Philpotts was found to have a weapon while under indictment for rape. Although

the rape charge against Philpotts was eventually dismissed by the state, Philpotts

was prosecuted and convicted for the weapons-while-under-disability offense

pursuant to R.C. 2923.13(A)(2). On appeal, he raises three assignments of error for

our review:

      1.      Automatic criminalization of the possession of firearms by
              indictees violates the Second Amendment on its face.

      2.      Automatic criminalization of the possession of firearms by
              indictees violates the Second Amendment as applied.

      3.      Automatic criminalization of the possession of firearms by
              indictees violates the right to procedural due process, both on its
              face and as applied.

               Upon review, we conclude R.C. 2923.13(A)(2) to be constitutional on

its face and as applied to Philpotts. In addition, we determine the statute does not

violate the Due Process Clause. Finding no merit to his constitutional claims, we

affirm the judgment of the trial court.

Background

               On March 10, 2017, Philpotts was indicted by the grand jury for rape,

kidnapping, and assault. The rape and kidnapping counts were accompanied with

one- and three-year firearm specifications. On March 15, 2017, Philpotts appeared

for arraignment and pleaded not guilty. The court subsequently set a bond for

$25,000, and as a condition of his bond, he was subject to GPS electronic home

detention monitoring. On April 17, 2017, Philpotts posted the bond and was released

from the county jail.
              Three months later, the Cleveland Police Department’s Gang Impact

Unit discovered that, while out on bond, Philpotts posted pictures of himself on his

social media page showing him standing outside of his home with a handgun; his

GPS home monitoring ankle bracelet was visible in some of the pictures, indicating

the pictures were taken while he was out on bond.

              Based on the discovery, the police prepared a warrant to search his

home. During the search, the police found an operable Taurus PT111 Pro 9 mm

handgun with ammunition — the same gun displayed in his social media pictures.

Philpotts subsequently admitted to the police that he possessed the firearm

discovered by the police.

              On August 4, 2017, Philpotts was indicted by the grand jury for having

a weapon while under a disability pursuant to R.C. 2923.13(A)(2). Subsequently, on

November 27, 2017, the state dismissed the rape case without prejudice.

              Thereafter, on January 3, 2018, Philpotts moved to dismiss the

indictment in the weapons-while-under-disability case, arguing R.C. 2923.13(A)(2)

was unconstitutional. On March 14, 2018, the trial court held a hearing on the

motion. On April 19, 2018, the court denied the motion.

              The record also reflects that, sometime after the March 14, 2018

hearing, Philpotts was arrested for having a loaded handgun in a vehicle, in violation

of R.C. 2923.16 (“Improperly handling firearms in a motor vehicle”). Philpotts

subsequently pleaded no contest in the weapons-while-under-disability case but

pleaded guilty to the charge of improperly handling firearms in a motor vehicle. The
trial court sentenced him to three years of community control sanctions for his

convictions in these two cases.       Philpotts appeals from his conviction in the

weapons-while-under-disability case only.

               We review de novo a trial court’s decision concerning a defendant's

motion to dismiss an indictment based on a constitutional challenge to the statute

under which the defendant is indicted. State v. Wheatley, 2018-Ohio-464, 94

N.E.3d 578, ¶ 5 (4th Dist.)

               On appeal, Philpotts argues R.C. 2923.13(A)(2)’s automatic

criminalization of possession of firearms by one who is under indictment violates

the Second Amendment to the United States Constitution and is unconstitutional

on its face and as applied to him. He argues the statute violates the Second

Amendment to the United States Constitution as that amendment was interpreted

by the United States Supreme Court in the landmark decision District of Columbia

v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008), as well as Article I,

Section 4 of the Ohio Constitution.

The Second Amendment and District of Columbia v. Heller

               The Second Amendment to the United States Constitution provides:

“A well regulated Militia, being necessary to the security of a free State, the right of

the people to keep and bear Arms, shall not be infringed.” Historically, legal scholars

debated whether the Second Amendment recognizes an individual’s right to keep

and bear arms beyond the goal of guaranteeing the availability of a citizen militia for

the security of the State. See Heller in passim and United States v. Miller, 307 U.S.
174, 176-183, 59 S.Ct. 816, 83 L.Ed. 1206 (1939). In Heller, the United States

Supreme Court interpreted the Second Amendment to be conferring a right to keep

and bear arms regardless of whether or not one is a member of an organized militia.

Applying the Second Amendment, the court struck down a law in the District of

Columbia that banned any handgun possession. Subsequently, in McDonald v.

Chicago, 561 U.S. 742, 750, 130 S.Ct. 3020, 177 L.Ed.2d 894 (2010), the court

extended Heller to the states, holding that the Second Amendment right to keep and

bear arms is applicable to the states by virtue of the Fourteenth Amendment.

              Long before Heller and McDonald, Ohio courts have recognized the

right to bear arms under the Ohio Constitution. Section 4, Article I of the Ohio

Constitution states: “The people have the right to bear arms for their defense and

security * * *.” The provision has been found to confer upon the people of Ohio the

fundamental right to bear arms. Arnold v. Cleveland, 67 Ohio St.3d 35, 46, 616

N.E.2d 163 (1993).     See also State v. Smith, 10th Dist. Franklin No. 18AP-124,

2018-Ohio-4297, ¶ 10 (the Ohio Constitution expressly provides its citizens the right

to bear arms for their defense and security unrelated to militia service).

              Thus, we review the constitutionality of R.C. 2923.13(A)(2) with the

understanding that “[t]he right to keep and bear arms is a fundamental right

enshrined in federal and state constitutional law.” State v. Robinson, 2015-Ohio-

4649, 48 N.E.3d 1030, ¶ 11 (12th Dist.).

R.C. 2923.13: Weapons-While-Under-Disability Statute
              R.C. 2923.13 was enacted in 1972 as part of a bill that largely

revamped Ohio’s existing substantive criminal code. State v. Carnes, 154 Ohio St.3d

527, 2018-Ohio-3256, 116 N.E.3d 138, ¶ 16. It enumerates several disability

conditions, and a violation of the statute is a third-degree felony. The statute

states:

      (A) Unless relieved from disability as provided in section 2923.14 of the
      Revised Code, no person shall knowingly acquire, have, carry, or use
      any firearm or dangerous ordnance, if any of the following apply:

      (1) The person is a fugitive from justice.

      (2) The person is under indictment for or has been convicted of any
      felony offense of violence or has been adjudicated a delinquent child
      for the commission of an offense that, if committed by an adult, would
      have been a felony offense of violence.

      (3) The person is under indictment for or has been convicted of any
      felony offense involving the illegal possession, use, sale,
      administration, distribution, or trafficking in any drug of abuse or has
      been adjudicated a delinquent child for the commission of an offense
      that, if committed by an adult, would have been a felony offense
      involving the illegal possession, use, sale, administration, distribution,
      or trafficking in any drug of abuse.

      (4) The person is drug dependent, in danger of drug dependence, or a
      chronic alcoholic.

      (5) The person is under adjudication of mental incompetence, has been
      adjudicated as a mental defective, has been committed to a mental
      institution, has been found by a court to be a mentally ill person subject
      to court order, or is an involuntary patient other than one who is a
      patient only for purposes of observation. As used in this division,
      “mentally ill person subject to court order” and “patient” have the same
      meanings as in section 5122.01 of the Revised Code.

(Emphasis added.)
               Philpotts challenges both section (A)(2) and (A)(3) of the statute that

prohibit a person under indictment for a felony offense of violence or felony drug

offense from possessing firearms. As an initial matter, we note Philpotts was

charged and convicted under R.C. 2923.13(A)(2) only, the underlying offense being

rape, a felony offense of violence. It is well established that “[a] party has standing

to challenge the constitutionality of a statute only insofar as it has an adverse impact

on his own rights.” Cty. Court of Ulster Cty. v. Allen, 442 U.S. 140, 154-155, 99 S.Ct.

2213, 60 L.Ed.2d 777 (1979). See also Cleveland v. Berger, 91 Ohio App.3d 102, 631

N.E.2d 1085 (8th Dist.1993) (“a person has standing to challenge only the

constitutionality of rules and regulations that affected his interest and those rules

and regulations applied to him”). As such, Philpotts does not have standing to

challenge the constitutionality of R.C. 2923.13(A)(3), the section regarding the

disability predicated upon felony drug offenses. Consequently, we only address the

constitutionality of R.C. 2923.13(A)(2), which prohibits a person from acquiring,

having, carrying, or using any firearm while under indictment for a felony offense

of violence.

Presumption of Constitutionality

               When considering the constitutionality of a statute, we bear in mind

that statutes enjoy a strong presumption of constitutionality. Harrold v. Collier, 107

Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 36, citing State v. Thompkins,

75 Ohio St.3d 558, 560, 1996-Ohio-264, 664 N.E.2d 926, and Sorrell v. Thevenir,

69 Ohio St.3d 415, 418-419, 633 N.E.2d 504 (1994). The party challenging the
constitutionality of a statute assumes the burden of proving the statute’s

unconstitutionality beyond a reasonable doubt. Id. “An enactment of the General

Assembly is presumed to be constitutional, and before a court may declare it

unconstitutional it must appear beyond a reasonable doubt that the legislation and

constitutional provisions are clearly incompatible.”      State ex rel. Dickman v.

Defenbacher, 164 Ohio St. 142, 128 N.E.2d 59 (1955), paragraph one of the

syllabus.

Facial and As-Applied Challenges

              A party may challenge a statute as unconstitutional either on its face

or as applied to a particular set of facts. State v. Lowe, 112 Ohio St.3d 507, 2007-

Ohio-606, 861 N.E.2d 512, ¶ 17. In a facial challenge, the party challenging a statute

must demonstrate that there is no set of facts under which the statute would be valid,

i.e., that the law is unconstitutional in all of its applications. United States v.

Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987). In an as-applied

challenge, the challenger claims the application of the statute in the particular

context in which he or she has acted is unconstitutional. Lowe at ¶ 17. Here,

Philpotts argues R.C. 2923.13(A)(2) is unconstitutional both facially and as applied

to him.

Whether R.C. 2923.13(A)(2) Is Unconstitutional on Its Face

              We address Philpotts’s facial challenge first.             He claims

R.C. 2923.13(A)(2) is unconstitutional on its face because it violates an individual’s
right under the Second Amendment as construed by Heller, 554 U.S. 570, 128 S.Ct.

2783, 171 L.Ed.2d 637.

      a. The Right of Firearm Ownership Is Not Absolute Under Heller

              Our analysis begins with a recognition that Heller does not confer an

absolute right to own arms under the Second Amendment. The Heller court itself

cautioned that the right secured by the Second Amendment is not unlimited. Heller

at paragraph two of the syllabus. “[T]he right was not a right to keep and carry any

weapon whatsoever in any manner whatsoever and for whatever purpose.” Id. at

626. This also has always been the view held by the courts in Ohio when interpreting

Article I, Section 4 of the Ohio Constitution. See Arnold, 67 Ohio St.3d 35, 616

N.E.2d 163 (the right to bear arms conferred under Section 4, Article I of the Ohio

Constitution is to allow a person to possess certain arms “for defense of self and

property” and “is not absolute”).

              Heller recognizes that an individual’s right under the Second

Amendment is qualified and the government retains an ability to regulate the gun

ownership of those who pose a risk to public safety. The Court cautioned that its

opinion “should not be taken to cast doubt on longstanding prohibitions on the

possession of firearms by felons and the mentally ill, or laws forbidding the carrying

of firearms in sensitive places such as schools and government buildings, or laws

imposing conditions and qualifications on the commercial sale of arms.” Heller at

626-627. Furthermore, the Court specifically noted that “these presumptively lawful

regulatory measures [serve] only as examples; our list does not purport to be
exhaustive.” Id. at 627, fn. 26. In both Heller and McDonald, 561 U.S. 742, 130 S.Ct.

3020, 177 L.Ed.2d 894, the gun regulations struck down by the high court banned

any ownership of certain firearms regardless of an individual’s potential risk to

public safety such as those identified by Heller.

              Citing Heller’s reference to “long-standing prohibitions,” Philpotts

argues that, unlike the time-honored prohibitions on the possession of weapons by

convicted felons, Ohio’s ban on possession of firearms by one who is under

indictment is hardly “longstanding.” He points out that Ohio, Washington, and

Hawaii are the only three states in the country that criminalize the possession of

firearms by one who is under indictment.

              Although Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637, did

not fully explore the scope of limitations on the Second Amendment right, federal

court decisions subsequent to Heller have concluded that the Second Amendment

does not prohibit the government from criminalizing a “non-law-abiding”

individual’s possession of a weapon. Wheatley, 2018-Ohio-464, 94 N.E.3d 578, at

¶ 14. These courts have considered the Second Amendment’s core protection under

Heller to be the right of self-defense by “law-abiding, responsible citizens.” Id.,

citing United States v. Carpio-Leon, 701 F.3d 974, 979 (4th Cir.2012).

              Being under indictment arguably places a person outside of the “law-

abiding” class identified in Heller. Before Heller, the Supreme Court of Ohio, in

State v. Taniguchi, 74 Ohio St.3d 154, 1995-Ohio-163, 656 N.E.2d 1286, considered

a defendant’s claim that his conviction under R.C. 2923.13(A)(2) should have been
precluded because his indictment for the rape offense, which was the basis of the

charge of weapons-while-under-disability, was subsequently dismissed. In rejecting

the claim, the Supreme Court of Ohio reasoned that “[i]t is basic hornbook law that

the state under its police powers may impose restrictions on who may possess

firearms.” (Emphasis added.) Although Taniguchi predated Heller, the Supreme

Court of Ohio recently affirmed the notion that the court defers to the General

Assembly for risk assessment regarding the potential danger posed by various

categories of individuals. Carnes, 154 Ohio St.3d 527, 2018-Ohio-3256, 116 N.E.3d

138. Although Carnes involves a different aspect of R.C. 2923.13(A)(2) — regarding

the disability of a prior juvenile adjudication of delinquency for committing an

offense that, if committed by an adult, would have been a felony offense of violence

— the court’s analysis of the statute is instructive. In Carnes, appellant argued that

his juvenile adjudication involved a proceeding where he was uncounseled and did

not have a right to a jury trial and other protections and, therefore, using it as a

predicate for criminal conduct under R.C. 2923.13(A)(2) violated due process.

Citing Taniguchi, the Supreme Court of Ohio rejected the claim. It stated:

      “It is basic hornbook law that the state under its police powers may
      impose restrictions on who may possess firearms.” State v. Taniguchi,
      74 Ohio St.3d 154, 157, 656 N.E.2d 1286 (1995). In crafting R.C.
      2923.13, the General Assembly set forth several broad categories of
      disabling conditions as an element of the crime; notably, “a legal
      disability can arise from far less than a jury-eligible criminal
      conviction.” [State v. Barfield, 2017-Ohio-8243, 87 N.E.3d 233, ¶ 8 (1st
      Dist.) at ¶ 10.] For example, a person under indictment for any felony
      offense of violence or certain felony drug offenses is not permitted to
      carry a firearm. R.C. 2923.13(A)(2) and (3). And the mere fact of such
      an indictment—regardless of whether a trial is held or a conviction is
      subsequently obtained—is sufficient to create a disability; a conviction
      under R.C. 2923.13(A)(2) or (3) may stand even “when there is an
      acquittal on, or dismissal of, the indictment which had formed the basis
      for the charge of having a weapon while under disability.” Taniguchi
      at syllabus.

Carnes at ¶ 11.

               With approval, the court cited Taniguchi’s analysis of the disabling

condition involving persons under indictment for felony offenses of violence or drug

offenses. The court in addition reasoned that R.C. 2923.13(A)(2) represents the

risk-assessment determination and policy decision made by the legislature that

allowing weapons in the hands of certain individuals poses an increased risk to

public safety. Carnes at ¶ 16-17. Although the court in Carnes was addressing the

disability regarding the class of individuals who had prior juvenile adjudications, its

analysis reflects a deference afforded to the legislative body’s risk assessment as to

who poses a potential safety risk. In accordance with Taniguchi and Carnes, we

keep this deference in mind as we review Philpotts’s constitutional claim.

      b. Intermediate Scrutiny

               Having determined that the right of firearm ownership is not absolute

under Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637, and that the risk

assessment by the legislature should be accorded a degree of deference, we note that

the Heller court did not set forth the level of scrutiny to be applied to laws restricting

the right to bear arms under the Second Amendment. The Heller court only decided

that the lesser levels of scrutiny such as the “rational basis” or “interest-balancing”

test were inappropriate. Heller at 634-635. Subsequent to Heller, courts in Ohio
have applied the intermediate level scrutiny to gun-regulating statutes. See e.g.,

State v. Weber, 12th Dist. Clermont No. CA2018-06-040, 2019-Ohio-916 (R.C.

2923.15 “Using weapons while intoxicated”); State v. Henderson, 11th Dist. Portage

No. 2010-P-0046, 2012-Ohio- 1268 (R.C. 2923.16 “Improperly handling firearms in

a motor vehicle”); State v. Campbell, 1st Dist. Hamilton No. C-120871, 2013-Ohio-

5612 (R.C. 2923.12 (“Carrying concealed weapons”)); and Wheatley, 2018-Ohio-

464, 94 N.E.3d 578 (R.C. 2923.13 (“Having weapons while under disability”)).

              “Intermediate scrutiny does not demand that the challenged law ‘be

the least intrusive means of achieving the relevant governmental objective, or that

there be no burden whatsoever on the individual right in question.’” United States

v. Masciandaro, 638 F.3d 458, 474 (4th Cir.2011). Rather, under an intermediate

level of scrutiny, we examine the statute to determine if the statute (1) is narrowly

tailored to serve a significant government interest, and (2) leaves open alternative

means of exercising the right. Wheatley at ¶ 17, citing Perry Edn. Assn. v. Perry

Local Educators’ Assn., 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983). See also

Henderson at ¶ 52.

      c. Application of Intermediate Scrutiny to R.C. 2923.13(A)(2)

              “No one seriously disputes that the state possesses a strong interest

in maintaining public safety and preventing gun violence.” Wheatley at ¶ 21, citing

Tyler v. Hillsdale Cty. Sheriff’s Dept., 837 F.3d 678, 693 (6th Cir.2016) (stating

“protecting the community from crime” is a “compelling governmental interest”).

The only question for us to resolve here is whether the regulation embodied in
R.C. 2923.13(A)(2) is “narrowly tailored” to serve the significant government

interest of preventing gun violence.

               Under the statute, the restriction on gun ownership only applies to

those under indictment for a felony offense of violence,1 reflecting the restriction is

appropriately fashioned to minimize the potential risk of guns in the hands of

individuals that may use firearms to facilitate conduct of violence. Furthermore, the

statute uses the present tense in describing the disabling condition (“[t]he person is

under indictment”), indicating the restriction is temporary and only exists during

the time the person is under indictment. The disability ends once the person is no

longer under indictment.2 As such, we find the statute’s temporary restriction on

gun ownership by one who is currently under indictment for a felony offense of

violence narrowly tailored to carry out a significant, in fact, compelling government

interest.

               Furthermore, the statute leaves open alternative means of exercising

one’s right under the Second Amendment. In conjunction with the weapons-while-

under-disability statute, Ohio’s legislature created a process whereby a person may



      1 The state represented in its brief that among the 196 sections in the Revised Code
defining nondrug related criminal offenses, only 35 sections involve offenses of violence
to which R.C. 2923.13(A)(2) applies.

      2  In Philpotts’s case, his disability was removed on November 27, 2017, when the
rape charge was dismissed by the state without prejudice. He was under the disability only
for a total of eight months. When he was arrested for improperly handling a firearm in a
motor vehicle in April 2018, he was no longer under the disability and the state did not
charge him under R.C. 2923.13(A)(2).
seek relief from a disability. Under R.C. 2923.14 (“Relief from disability”), a person

who is under a disability may apply to the common pleas court for a judicial review

of the disability.    Thus, while R.C. 2923.13 creates an assumption that gun

possession by a person who has been indicted for an offense of violence poses a

potential risk to public safety, R.C. 2923.14 allows such a person to rebut the

presumption and show he or she is a “law-abiding citizen.” Under R.C. 2923.14(D),

the court is required to hold a hearing and may grant relief if the person under

indictment has been released on bail or recognizance and can show he or she “has

led a law-abiding life since discharge or release, and appears likely to continue to do

so.” R.C. 2923.14(D)(1)-(2).3 Whereas the statute embodies a generalized risk

assessment by the General Assembly, the hearing available under R.C. 2923.14

allows the court to make an individualized assessment as to an individual’s potential

risk.




        3  R.C. 2923.14(D) provides:
         (D) Upon hearing, the court may grant the applicant relief pursuant to this section,
if all of the following apply:
         (1) One of the following applies:
         (a) If the disability is based upon an indictment, a conviction, or an adjudication,
the applicant has been fully discharged from imprisonment, community control, post-
release control, and parole, or, if the applicant is under indictment, has been released on
bail or recognizance.
         (b) If the disability is based upon a factor other than an indictment, a conviction,
or an adjudication, that factor no longer is applicable to the applicant.
         (2) The applicant has led a law-abiding life since discharge or release, and appears
likely to continue to do so.
         (3) The applicant is not otherwise prohibited by law from acquiring, having, or
using firearms.

        (Emphasis added.)
               Thus, applying the intermediate level of scrutiny, our review shows

R.C. 2923.13(A)(2) is narrowly tailored to serve a significant government interest

and also leaves open alternative means of exercising the right to bear arms granted

in the Constitution. Accordingly, the statute is constitutional on its face.

               Our decision is consistent with other courts in Ohio called upon to

review the constitutionality of various gun-regulating statutes post Heller, 554 U.S.

570, 128 S.Ct. 2783, 171 L.Ed.2d 637.        The courts have invariably found the

challenged gun legislation passing constitutional muster. State v. Weber, 12th Dist.

Clermont No. CA2018-06-040, 2019-Ohio-916, (R.C. 2923.15(A), prohibiting

carrying a firearm while intoxicated); Wheatley, 2018-Ohio-464, 94 N.E.3d 578

(R.C. 2923.13(A)(4), prohibiting a person who is drug dependent from having a

firearm); State v. Smith, 10th Dist. Franklin No. 18AP-124, 2018-Ohio-4297 (R.C.

2923.16(B), prohibiting having a loaded firearm in a motor vehicle in such a manner

that the firearm is accessible to the driver or a passenger without leaving the

vehicle); State v. Glover, 2015-Ohio-2751, 34 N.E.3d 1000 (9th Dist.)

(R.C. 2923.12(A)(2), prohibiting the carrying of a concealed handgun); State v.

Shover, 2014-Ohio-373, 8 N.E.3d 358 (9th Dist.) (also concerning the

constitutionality of R.C. 2923.16(B)); State v. Beyer, 5th Dist. Licking No. 12-CA-27,

2012-Ohio-4578 (R.C. 2923.15, prohibiting carrying firearms while intoxicated);

and Henderson, 11th Dist. Portage No. 2010-P-0046 (also concerning R.C.

2923.16(B)).
      d. Appellant’s Argument

              Philpotts argues that the prohibition of gun ownership while one is

under indictment infringes on the Second Amendment right because it is “widely

acknowledged” that the grand jury system is deeply flawed. He claims the system

provides a person under the grand jury proceeding very little procedural safeguards,

citing the inapplicability of the rules of evidence, the absence of the right of

confrontation, and the lack of obligation by the prosecutor to disclose exculpatory

evidence. Philpotts also argues the grand jury has become little more than “a tool

of the Executive,” and therefore, a finding of probable cause by the grand jury that a

person has committed a felony offense of violence should not be conclusive proof of

that person’s danger to society. Philpotts contends that a person who is indicted is

innocent until proven guilty beyond a reasonable doubt and, therefore, an indictee

should be treated as a “law-abiding citizen” as contemplated in Heller until

convicted. He argues that the assumption that an indictee is more likely to commit

crimes than other members of the public, without an individualized determination

to that effect, is contradicted by the notion of the presumption of innocence. He

cites certain federal statistics from 2004 to show that fewer than two percent of

federal felony defendants violated the terms of their pretrial release by committing

crimes.

              In addressing Philpotts’s argument regarding the grand jury system

and the notion of the presumption of innocence, we find the reasoning put forth by

the federal court in United States v. Laurent, 861 F.Supp.2d 71 (E.D.N.Y.2011)
persuasive. The court in Laurent reviewed the constitutionality of 18 U.S.C. 922(n),

which similarly restricts the Second Amendment right of those who have been

indicted.4 As a part of its constitutionality analysis, the court in Laurent observed

that indictment by a grand jury has historically had an effect on an individual’s

constitutional rights, such as the possibility of being subject to pretrial detention and

pretrial release conditions that may infringe upon a person’s constitutional rights.

The Laurent court recognized that reliance on unconvicted conduct — activities that

have not been proven beyond a reasonable doubt — to sanction defendants is

constitutionally suspect. However, the court pointed out that the notion of the

presumption of innocence was designed to ensure a fair trial and afford the accused

broad protections in his or her trial and it properly allocates the burden of proof in

criminal trials and serves as an admonishment to the jury to base an accused’s guilt

or innocence solely on the evidence adduced at trial. Id. at 96. The court observed

that, outside of the context of the criminal trial, however, the presumption of

innocence has limited application — for example, the state is permitted to restrict

the rights of those who are detained while they await trial. Id. The court reasoned



      4  18 U.S.C. 922(n) states: “It shall be unlawful for any person who is under
indictment for a crime punishable by imprisonment for a term exceeding one year to ship
or transport in interstate or foreign commerce any firearm or ammunition or receive any
firearm or ammunition which has been shipped or transported in interstate or foreign
commerce.” The federal statute is slightly different from R.C. 2923.13(A)(2) in that the
former prohibits all individuals indicted with any felony offense from receiving a firearm
(that has travelled through interstate commerce) while the latter prohibits individuals
indicted with felony offense of violence from possessing a firearm. The difference
between possessing and receiving is irrelevant in our discussion here regarding the notion
of presumption of innocence.
that, given the narrow scope of rights enjoyed by an indictee outside the context of

criminal trials, the federal gun statute 18 U.S.C. 922(n) does not violate the principle

of the presumption of innocence. Id. While the court acknowledged that “indictees

must be treated as far as practicable in a manner similar to the general public,” it

concluded the presumption of innocence itself is not a sufficient ground to declare

18 U.S.C. 922(n) unconstitutional.        Id. at 97.     Evaluating the statute under

intermediate scrutiny, the court upheld the statute as constitutional.

               We find the reasoning in Laurent persuasive. The notion of the

presumption of innocence is important in our judicial system primarily to ensure an

indicted person his or her rights to a fair trial. A person indicted by a grand jury

loses certain rights even though such a person is yet to be found guilty beyond all

reasonable doubt; a pretrial detention upon indictment, which involves a complete

deprivation of freedom, is constitutionally permissible. In other words, the notion

of presumption of innocence, which is essential to ensure a fair trial, has limited

applicability in the context of restrictions of an indictee’s rights before trial.

               Philpotts argues that the automatic ban on an indictee’s firearm

ownership cannot be compared to pretrial detention because a person indicted can

be detained only before trial after an adversarial hearing for an individualized

determination of risk. Philpotts’s argument is unpersuasive. The hearing before

pretrial detention is mandatory because a detention involves a complete loss of

freedom. Firearm ownership, although a fundamental right, is not an absolute right

pursuant to the United States Supreme Court’s interpretation of the Second
Amendment. Furthermore, an individualized judicial risk assessment is available at

an adversarial hearing when requested, as we have discussed above.

              For the same reason, we find unpersuasive Philpotts’s claim that

because the grand jury system is flawed, an indictment does not always reflect one’s

danger to society and therefore cannot be a disabling condition. Under the statutory

scheme, the finding of probable cause that an individual has committed a felony

offense of violence is not conclusive proof of one’s dangerousness to society but an

inference only, rebuttable by way of an individualized judicial assessment through a

hearing upon request.

Whether R.C. 2923.13(A)(2) Is Unconstitutional as Applied to Appellant

              Philpotts also argues R.C. 2923.13(A)(2) is unconstitutional as

applied to him, claiming that the statute’s application “in the particular context in

which he has acted” is unconstitutional.

              Philpotts alleges he lived in a crime-ridden and dangerous

neighborhood and he needed a weapon to protect his sister and himself. He cites an

investigation by Cleveland News 5 that showed that it takes the Cleveland police an

average of 17 minutes to respond to priority 1 and 2 calls. He also cites data from

the Cleveland Police Department’s crime analysis showing the houses around his

address were often shot at. Also, there were 220 reports of gunshots fired in his

neighborhood since January 2016 as well as 70 reports of felonious assault, nine

reports of rape, and 24 reports of robberies.
               While we acknowledge the systemic crime and safety problems in

some of our city’s neighborhoods and we are not unsympathetic to the frustration of

residents living in crime-ridden areas, Philpotts’s claim requires precisely the kind

of individualized inquiry contemplated by R.C. 2923.14. He, however, never availed

himself of the statutory avenue for relief. At no time since his arraignment for the

rape charge on March 15, 2017, did he apply for a hearing under R.C. 2923.14.

               Furthermore, notable from the record before us is the manner in

which the police were alerted to Philpotts’s ownership of firearms. Philpotts was not

found to carry a gun while defending himself or his home. Rather, the Cleveland

Police Department’s Gang Impact Unit discovered that, while he was out on bond in

the rape case, he posted several pictures of himself on his social media page. Those

pictures were attached to the affidavit for the search warrant that led to the discovery

of a gun in Philpotts’s house. In one of these social media pictures, which garnered

166 “likes,” Philpotts stood outside of his home and pointed a gun directly at the

viewer and the picture was accompanied by the caption “Everything dead in dem

trenches nigga.” Another picture, which had 95 “likes,” depicted him in what

appeared to be his driveway, and it was accompanied with the caption: “Dey told me

‘no weapons’ around da house but you kno I’m hard headed af.” (Quotation marks

sic.) His GPS home monitoring ankle bracelet was visible in several of these

pictures, indicating the pictures were taken while he was out on bond.

               The Second Amendment’s core protection is the right of citizens to

use arms “in defense of hearth and home.” Heller, 554 U.S. at 635, 128 S.Ct. 2783,
171 L.Ed.2d 637. Philpotts’s puffing and touting of his gun ownership in the social

media belies his claim that he needed a gun to protect his family and himself from

potential burglars and robbers. His conduct can hardly be characterized as “in

defense of hearth and home,” protected under the Second Amendment as construed

by Heller. As the state points out, had the police discovered that Philpotts possessed

a firearm through an investigation of a reported burglary in his home, during which

he used his gun for self-defense, his as-applied claim would be more availing.

However, based on the record before us, we conclude the application of R.C.

2923.13(A)(2) “in the particular context” in which Philpotts acted is constitutional

pursuant to Heller. The second assignment of error is without merit.

Due Process

              Under the third assignment of error, Philpotts claims automatic

criminalization of firearm possession by one who is under indictment violates his

procedural due process right. He argues the Due Process Clause of the Fifth

Amendment to the United States Constitution prohibits the government from

depriving any person of “life, liberty, or property, without due process of law.”

              The fundamental requirements of due process are notice and the

opportunity to be heard. Armstrong v. Manzo, 380 U.S. 545, 85 S.Ct. 1187, 14

L.Ed.2d 62 (1965), and the analysis of a procedural due process claim begins with

an examination of whether there exists a liberty interest of which a person has been

deprived. Wheatley, 2018-Ohio-464, 94 N.E.3d 578, at ¶ 31, citing Swarthout v.

Cooke, 562 U.S. 216, 219, 131 S.Ct. 859, 178 L.Ed.2d 732 (2011). Here, Philpotts
argues the liberty interest protected by due process includes the Second Amendment

right.

               In the criminal context, the requirement of notice concerns “‘the

accused’s right to fair notice of the proscribed conduct.’” Wheatley at ¶ 33, quoting

Connally v. Gen. Const. Co., 269 U.S. 385, 391, 46 S.Ct. 126, 70 L.Ed. 322 (1926).

This refers to the principle that due process requires criminal statutes to be written

clearly so that that individuals are provided with a fair warning that a certain

conduct is within the statute’s prohibition. See Wheatley at ¶ 33, citing Screws v.

United States, 325 U.S. 91, 103-104, 65 S.Ct. 1031, 89 L.Ed. 1495 (1945); Connally

at 391 (“a statute which either forbids or requires the doing of an act in terms so

vague that men of common intelligence must necessarily guess at its meaning and

differ as to its application violates the first essential of due process of law”), and State

v. Elmore, 122 Ohio St.3d 472, 2009-Ohio-3478, 912 N.E.2d 582, ¶ 23 (due process

requires law to be written so that the public can adequately inform itself before

acting).

               However, as the Fourth District noted in Wheatley, preindictment

notice has never been required before one can be punished for conduct falling within

a criminal statute. Wheatley at ¶ 32. Instead, it is well established that “a statute’s

presence on the books constitute fair warning of the prohibited conduct.” Wheatley

at ¶ 35, citing Dobbert v. Florida, 432 U.S. 282, 297, 97 S.Ct. 2290, 53 L.Ed. 344.

Ignorance of the law is no defense to criminal prosecution. Id. at ¶ 36, citing Cheek

v. United States, 498 U.S. 192, 199, 111 S.Ct. 604, 112 L.Ed.2d 617 (1991). Otherwise
“any defendant could free himself from the grasp of the law merely by pleading

ignorance.” Id. quoting State v. Taylor, 4th Dist. Meigs No. 377, 1987 Ohio App.

LEXIS 8531, at 18 (Aug. 27, 1987), quoting 1 Wharton's Criminal Law, Sec. 77, 374,

376.

              Furthermore, R.C. 2923.13(A)(2), the statute on its face does not

require that the defendant know about his disability (i.e., being under indictment)

in order for a conviction under the statute. In State v. Johnson, 128 Ohio St.3d 107,

2010-Ohio-6301, 942 N.E.2d 347, the Supreme Court of Ohio, addressing a different

section of the disability statute, R.C. 2923.13(A)(3) (prohibiting one who is under

indictment of having been convicted of a drug offense from having guns), held that

the state does not have to prove a culpable mental state for the element that a

defendant is under indictment for a drug offense or has been convicted of a drug

offense. Id. at ¶ 43. In other words, knowledge of a disability, such as knowing one

is under indictment for an offense of violence, is not required for a conviction under

R.C. 2923.13(A).

              Regardless of whether or not a defendant such as Philpotts should

have knowledge of his indictment before criminal liability can attach, Philpotts had

notice of his indictment because of his arraignment on March 15, 2017. The ankle

monitor device he wore as part of the bail condition reflects his knowledge of his

indictment. In fact, Philpotts appears to be flaunting his knowledge of his disability

in one of the picture captions (“Dey told me ‘no weapons’ * * *”). His conviction

under the statute does not violate the notice requirement under due process.
               Regarding the opportunity to be heard as required by due process, as

we have discussed in the foregoing, R.C. 2923.14 provides a legislative avenue for

relief from disability. Once an application is filed for relief from disability imposed

by R.C. 2923.13, the court is required to hold a hearing. See In re Hensley, 154 Ohio

App.3d 210, 2003-Ohio-4619, 796 N.E.2d 973 (12th Dist.). Because of the relief

available under R.C. 2923.14, other districts in Ohio have similarly rejected the

defendant’s due process argument. Wheatley, 2018-Ohio-464, 94 N.E.3d 578 at ¶

40; and Robinson, 2015-Ohio-4649, 48 N.E.3d 1030, at ¶ 16. The third assignment

is without merit.

Conclusion

               Ohio’s General Assembly acted within the constitutional parameters

set forth by the United States Supreme Court in District of Columbia v. Heller in

prohibiting individuals under indictment for a felony offense of violence from

ownership of firearms. R.C. 2923.13(A)(2), which temporarily separates firearms

from such individuals, is narrowly tailored to serve a significant governmental

interest in curtailing gun violence and it leaves open alternative means of exercising

such an individual’s Second Amendment right. For all the foregoing reasons, we

conclude R.C. 2923.13(A)(2) is constitutional on its face and as applied to Philpotts.

               Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



_____________________________
MICHELLE J. SHEEHAN, JUDGE

MARY EILEEN KILBANE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR